 Case 5:20-cv-00006-JPB Document 30 Filed 10/08/20 Page 1 of 5 PageID #: 196




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 WHEELING DIVISION

CHARISSA M. ERDMAN,

       Plaintiff,

v.                                                             Civil Action No. 5:20-cv-6
                                                               Honorable John Preston Bailey

US REO FUND V, LLC, and
FIRST FIDELITY REO, LLC

       Defendants.

                    RENEWED MOTION TO WITHDRAW AS COUNSEL

               Pursuant to Local Rule 83.4(c), the West Virginia Rules of Professional Conduct,

and this Court’s October 7, 2020 Order Denying Without Prejudice Motion to Withdraw As

Counsel of Record (“Order”), the undersigned counsel, J. Mark Adkins, Joshua A. Lanham, and

the law firm of Bowles Rice LLP (“Counsel”) respectfully move this Court for leave to withdraw

from representation of Defendants US REO Fund V, LLC and First Fidelity REO, LLC

(collectively, “First Fidelity”) for the reasons set forth below:

               1.      First Fidelity retained Counsel to represent First Fidelity in the above-

styled suit brought by Charissa M. Erdman (“Plaintiff”).

               2.      Pursuant to Rule 1.16(b) of the West Virginia Rules of Professional

Conduct, a lawyer may withdraw from representing a client if:

                       (1)     withdrawal can be accomplished without material adverse
                       effect on the interests of the client;

                       (2)    the client persists in a course of action involving the
                       lawyer’s services that the lawyer reasonably believes is criminal or
                       fraudulent;

                       (3)    the client has used the lawyer’s services to perpetrate a
                       crime or fraud;
 Case 5:20-cv-00006-JPB Document 30 Filed 10/08/20 Page 2 of 5 PageID #: 197




                          (4)    the client insists upon taking action that the lawyer
                          considers repugnant or with which the lawyer has a fundamental
                          disagreement;

                          (5)     the client fails substantially to fulfill an obligation to the
                          lawyer regarding the lawyer’s services and has been given
                          reasonable warning that the lawyer will withdraw unless the
                          obligation is fulfilled;

                          (6)     the representation will result in an unreasonable financial
                          burden on the lawyer or has been rendered unreasonably difficult
                          by the client; or

                          (7)      other good cause for withdrawal exists.

                 3.       Counsel believes good cause exists to permit the withdrawal of counsel

under several independent bases contained in Rule 1.16(b), including the bases specifically set

forth in subsections (4), (5), and (6).

                 4.       Counsel has provided notice of the Motion to Withdraw as Counsel and

this Renewed Motion to Withdraw as Counsel to First Fidelity.

                 5.       Counsel complied with all applicable ethical rules in its communications

with First Fidelity concerning the termination of Counsel’s representation of First Fidelity in the

above-styled civil action.

                 6.       Counsel complied with the terms of this Court’s October 7, 2020, Order

Denying Without Prejudice Motion to Withdraw as Counsel of Record. [See Doc. No. 29]. In

support, counsel submits the attached Exhibit 1. [See October 7, 2020 Lt. from Adkins, Esq. to

Farouk Sheikh and Omar Norman, attached hereto as Exhibit 1.]1




        1
            Because this letter contains privileged communications, First Fidelity has filed a Motion for In Camera
Review seeking an Order from this Court that it will review in camera the attorney-client communications contained
in the letter.
                                                        2
 Case 5:20-cv-00006-JPB Document 30 Filed 10/08/20 Page 3 of 5 PageID #: 198




                7.      First Fidelity has not voiced any objection to counsel’s expressed intent of

Counsel to withdraw. Any prejudice suffered by First Fidelity may be cured by allowing First

Fidelity reasonable time to obtain new counsel.

                8.      Plaintiff opposed counsel’s first Motion to Withdraw. [See Doc. No. 28.]

Plaintiff claimed that she would be prejudiced generally if First Fidelity were to proceed pro se

and that withdrawal would present an obstacle to receiving responses to the pending discovery.

[See id.] Any prejudice suffered by Plaintiff may be cured by allowing First Fidelity reasonable

time to obtain new counsel, granting First Fidelity’s Motion for a Protective Order, and/or

amending the scheduling order. Counsel submits that any remaining prejudice suffered by

Plaintiff is outweighed by the necessity of withdrawal.

                9.      First Fidelity’s last-known address and telephone number are as follows:

P.O. Box 295, Bogota, New Jersey 07603 and (201) 530-5104.

                Accordingly, for the foregoing reasons, and pursuant to Local Rule 83.4(c) and

the West Virginia Rules of Professional Conduct, J. Mark Adkins, Joshua A. Lanham, and

Bowles Rice LLP respectfully request that they be permitted to withdraw from the representation

of First Fidelity in the above-styled civil action.

                                                          First Fidelity REO, LLC and US REO
                                                          FUND V LLC,

                                                          By Counsel,

/s/ J. Mark Adkins
J. Mark Adkins (WVSB #7414)
Joshua A. Lanham (WVSB #13218)
BOWLES RICE LLP
600 Quarrier Street
Charleston, West Virginia 25325-1386
(304) 347-1100
Fax: (304) 347-1746

                                                      3
 Case 5:20-cv-00006-JPB Document 30 Filed 10/08/20 Page 4 of 5 PageID #: 199




madkins@bowlesrice.com




                                      4
 Case 5:20-cv-00006-JPB Document 30 Filed 10/08/20 Page 5 of 5 PageID #: 200




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING DIVISION

CHARISSA M. ERDMAN,

         Plaintiff,

v.                                                                  Civil Action No. 5:20-cv-6
                                                                    Honorable John P. Bailey

US REO FUND V, LLC, and
FIRST FIDELITY REO, LLC

         Defendants.

                                CERTIFICATE OF SERVICE

                 I, J. Mark Adkins, hereby certify that on the 8th day of October 2020, the

Renewed Motion to Withdraw as Counsel was filed via the Court’s ECF system, and was served

via United States Mail, postage prepaid, to the following counsel of record:

                 James G. Bordas, Jr., Esquire
                 Jason E. Causey, Esquire
                 BORDAS & BORDAS PLLC
                 1358 National Road
                 Wheeling, West Virginia 26003
                 Counsel for Plaintiff


and via email to:

                 Omar Norman
                 Farouk Sheikh
                 Onorman@ffreo.com
                 Farouk@ffreo.com



                                                            /s/ J. Mark Adkins
                                                            J. Mark Adkins (WVSB #7414)




12232026.1
